UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7683


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD DANE JEFFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (6:92-cr-00184-NCT-2)


Submitted:   April 21, 2016                    Decided:   May 4, 2016


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.     Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward Dane Jeffus seeks to appeal the district court’s order

adopting    the   recommendation     of   the   magistrate      judge,    denying

Jeffus’ Fed. R. Civ. P. 59(e) motion to alter or amend the court’s

January 15, 2015 order, and denying Jeffus’ Fed. R. Civ. P.

60(b)(4) motion seeking relief from the court’s February 11, 1997

judgment.    The order is not appealable unless a circuit justice or

judge   issues     a   certificate    of     appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2012).      A certificate of appealability will not

issue   absent    “a   substantial        showing   of    the    denial    of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.            Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Jeffus has not made the requisite showing.               Accordingly, we deny

Jeffus’ motion for a certificate of appealability, deny leave to

                                      2
proceed in forma pauperis, and dismiss the appeal.           We also deny

Jeffus’ motion for appointment of counsel along with all his

numerous pending motions.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3